         Case 1:19-cv-08913-ALC Document 36 Filed 12/09/19 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


YIMIN HUANG, Individually and on behalf of all           CASE No.: 1:19-cv-08913-ALC
others similarly situated,
                                          STIPULATION AND
              Plaintiff,                  [PROPOSED] ORDER
                                          CONSOLIDATING RELATED
            v.                            CASES, APPOINTING CO-
                                          LEAD PLAINTIFFS AND CO-
SUNDIAL GROWERS INC., TORSTEN KUENZLEN, LEAD COUNSEL
JAMES KEOUGH, EDWARD HELLARD, GREG
MILLS, GREGORY TURNBULL, LEE TAMKEE, CLASS ACTION
ELIZABETH CANNON, COWEN AND COMPANY,
LLC, BMO NESBITT BURNS INC., RBC DOMINION
SECURITIES INC., BARCLAYS CAPITAL CANADA
INC., CIBC WORLD MARKETS INC., AND SCOTIA
CAPITAL INC.,

              Defendants.

DANIEL GULACSY, Individually and on behalf of all
others similarly situated,                               CASE No.: 1:19-cv-10157-ALC

              Plaintiff,                                 CLASS ACTION

              v.

SUNDIAL GROWERS INC., TORSTEN
KUENZLEN, JAMES KEOUGH, EDWARD
HELLARD, GREG MILLS, GREGORY
TURNBULL, LEE TAMKEE, AND ELIZABETH
CANNON,

       Defendants.


       WHEREAS, this putative class action was commenced on September 25, 2019 on behalf

of investors who purchased or otherwise acquired Sundial Growers Inc. (“Sundial”) securities

pursuant and/or traceable to Sundial’s Registration Statement issued in connection with

Sundial’s August 1, 2019 initial public stock offering (the “IPO”). That same day notice of the


                                              1
          Case 1:19-cv-08913-ALC Document 36 Filed 12/09/19 Page 2 of 9



action was issued on that date pursuant to the Private Securities Litigation Reform Act of 1995

(“PSLRA”) advising Sundial investors of the November 25, 2019 deadline for those seeking

appointment as lead plaintiff;

       WHEREAS, another putative class action was commenced on November 1, 2019 on

behalf of investors who purchased or otherwise acquired Sundial securities pursuant and/or

traceable to the Company’s Registration Statement issued in connection with Sundial’s August 1,

2019 IPO;

       WHEREAS, on November 25, 2019 six lead plaintiff motions were filed by: (1) 0998735

BC LTD (Dkt. No. 17); (2) Ricardo Tristan (Dkt. No. 20); (3) David Draiman (Dkt. No. 23); (4)

David J. Steinhafel (Dkt. No. 24); (5) Nancy Dodge-Swartz (Dkt. No. 29); (6) Olga Svyatchenko

(Dkt. No. 32);

       WHEREAS, on December 5, 2019, Nancy Dodge-Swartz withdrew her lead plaintiff

motion (Dkt. No. 35);

       WHEREAS, the securities class actions have been filed against Sundial, et al.

(collectively “Defendants”), alleging violations of the federal securities laws;

       WHEREAS, the later filed putative class action asserts substantially the same allegations

against substantially the same Defendants, omitting only the Underwriter Defendants;

       WHEREAS, Federal Rule of Civil Procedure 42(a) provides that a court may order all

actions consolidated if they involve “common issues of law or fact.” These securities class

actions involve common legal and factual issues; thus, efficiency and consistency will result

from their consolidation;

       WHEREAS, movants recognize that they each have significant interest in any recovery

sought and believe it is in the putative class’ best interest that the lead plaintiff and lead counsel

motions are resolved expeditiously;
                                                  2
           Case 1:19-cv-08913-ALC Document 36 Filed 12/09/19 Page 3 of 9



        WHEREAS, 0998735 BC LTD and Draiman are committed to supervising the conduct of

this litigation by their counsel and to ensuring that counsel coordinate appropriately, prosecute

the action efficiently and avoid any duplication of effort in the conduct of the litigation;

        IT IS HEREBY STIPULATED, that subject to the Court’s approval, 0998735 BC LTD

and Draiman agree to serve as Co-Lead Plaintiffs and The Rosen Law Firm, P.A. (“Rosen”) and

Levi & Korsinsky, LLP (“Levi & Korsinsky”) agree to serve as Co-Lead Counsel.



                            CONSOLIDATION OF RELATED CASES

        1. The above-captioned actions are related cases. Pursuant to Federal Rule of Civil

Procedure 42(a), these cases are hereby consolidated into Civil Action No. 1:19-cv-08913-ALC

for pretrial proceedings before this Court. The consolidated action shall be captioned: "In re

Sundial Growers Inc. Securities Litigation."

        2. For all actions subsequently filed in, or transferred to this District, that are related to

the Consolidated Action by the Court, the parties (including the parties to the subsequently filed

or transferred action) shall meet and confer regarding potential consolidation. If the parties

ultimately stipulate to consolidation, such action will be consolidated with the Consolidated

Action. If the parties are unable to agree on consolidation, the parties shall bring the matter to the

Court’s attention within 10 days after the subsequently filed or transferred action is related to the

Consolidated Action. All related actions subsequently consolidated into the Consolidated Action

shall be subject to this order.

                                  MASTER DOCKET AND CAPTION

         3. The docket in Civil Action No. 1:19-cv-08913-ALC shall constitute the Master

Docket for this action.

         4. Every pleading filed in the consolidated action shall bear the following caption:


                                                  3
           Case 1:19-cv-08913-ALC Document 36 Filed 12/09/19 Page 4 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
                                                               Master File No. 1:19-cv-08913-ALC
In re Sundial Growers Inc. Securities
Litigation                                                     CLASS ACTION

-------------------------------------------------------X


          5. The file in Civil Action No. 1:19-cv-08913-ALC shall constitute a Master File for

 every action in the consolidated action. When the document being filed pertains to all actions,

 the phrase "All Actions" shall appear immediately after the phrase "This Documents Relates

 To:". When a pleading applies only to some, not all, of the actions, the document shall list,

 immediately after the phrase "This Documents Relates To:", the docket number for each

 individual action to which the document applies, along with the last name of the first-listed

 plaintiff in said action (e.g., "No. 1:19-cv-08913-ALC (Huang))."

          6. The parties shall file a Notice of Related Cases whenever a case that should be

 consolidated into this action is filed in, or transferred to, this District. If the Court determines

 that the case is related, the clerk shall:

                  (a)      place a copy of this Order in the separate file for such action;

                  (b)      serve on plaintiff's counsel in the new case a copy of this Order;

                  (c)      direct that this Order be served upon defendants in the new case; and

                  (d)      make the appropriate entry in the Master Docket.

     APPOINTMENT OF CO-LEAD PLAINTIFFS AND APPROVAL OF COUNSEL

        7. Having considered relevant provisions of the PSLRA, 15 U.S.C. § 77z-1(a)(3)(B), the

Court hereby determines that 0998735 BC LTD and Draiman are the most adequate plaintiffs

and satisfy the requirements of the PSLRA. The Court hereby appoints 0998735 BC LTD and


                                                           4
          Case 1:19-cv-08913-ALC Document 36 Filed 12/09/19 Page 5 of 9



Draiman as Co-Lead Plaintiffs to represent the interests of the class.

       8. Pursuant to the PSLRA, 15 U.S.C. § 77z-1(a)(3)(B)(v), 0998735 BC LTD and

Draiman have selected Rosen and Levi & Korsinsky to serve as Co-Lead Counsel. The Court

approves Rosen and Levi & Korsinsky as Co-Lead Counsel.

       9. Co-Lead Counsel shall have the following responsibilities and duties, to be carried out

either personally or through counsel whom Co-Lead Counsel shall designate:

               a.      to coordinate the briefing and argument of any and all motions;

               b.      to coordinate the conduct of any and all discovery proceedings;

               c.      to coordinate the examination of any and all witnesses in depositions;

               d.      to coordinate the selection of counsel to act as spokesperson at all pretrial

conferences;

               e.      to call meetings of the plaintiffs’ counsel as deemed necessary and

appropriate from time to time;

               f.      to coordinate all settlement negotiations with counsel for defendants;

               g.      to coordinate and direct the pretrial discovery proceedings and the

preparation for trial and the trial of this matter, and to delegate work responsibilities to selected

counsel as may be required;

               h.      to coordinate the preparation and filings of all pleadings; and

               i.      to supervise all other matters concerning the prosecution or resolution of

the claims asserted in the Action.

       10. No motion, discovery request, or other pretrial proceedings shall be initiated or filed

by any plaintiffs without the approval of Co-Lead Counsel, so as to prevent duplicative pleadings

or discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of

Co-Lead Counsel.

                                                 5
          Case 1:19-cv-08913-ALC Document 36 Filed 12/09/19 Page 6 of 9



        11. Service upon any plaintiff of all pleadings, motions, or other papers in the Action,

except those specifically addressed to a plaintiff other than the Co-Lead Plaintiffs, shall be

completed upon service of Co-Lead Counsel.

        12. Co-Lead Counsel shall be the contact between plaintiffs' counsel and defendants'

counsel, as well as the spokespersons for all plaintiffs' counsel, and shall direct and coordinate

the activities of plaintiffs' counsel. Co-Lead Counsel shall be the contact between the Court and

plaintiffs and their counsel.


Dated: December 9, 2019                      Respectfully submitted,

                                             THE ROSEN LAW FIRM, P.A.

                                            By: ____
                                            Phillip Kim, Esq. (PK 9384)
                                            Laurence M. Rosen, Esq. (LR 5733)
                                            275 Madison Avenue, 40th Floor
                                            New York, New York 10016
                                            Telephone: (212) 686-1060
                                            Fax: (212) 202-3827
                                            Email: pkim@rosenlegal.com
                                            Email: lrosen@rosenlegal.com

                                            Co-Lead Counsel for Movants and [Proposed} Co­
                                            Lead Counsel for the Class

                                            LEVI & KORSINSKY, LLP
                                                                                        ..,
                                            By: d1/�/'tY�{                                "'W"'•"»i<-:)
                                            Greg;y �le (GN-6820)
                                            55 Broadway, 10th Floor
                                            New York, NY 10006
                                            Tel: (212) 363-7500
                                            Fax: (212) 363-7171
                                            Email: gnespole@zlk.com

                                            Co-Lead Counsel for Movants and [Proposed} Co­
                                            Lead Counsel for the Class

                                            HAGENS BERMAN SOBOL SHAPIRO LLP
                                            By:     �A. �.vii'4�1"1;��;,.,..._\
                                            JASOA.ZWEIG,JZ-8® -       PK                      /
                                                6
Case 1:19-cv-08913-ALC Document 36 Filed 12/09/19 Page 7 of 9
     Case 1:19-cv-08913-ALC Document 36 Filed 12/09/19 Page 8 of 9



                                New York, NY 10169
                                Telephone: (212) 682-5340
                                Facsimile: (212) 884-0988
                                Email: lportnoy@glancylaw.com

                                       -and-

                                GLANCY PRONGAY & MURRAY LLP
                                Lionel Z. Glancy
                                Robert V. Prongay
                                Charles H. Linehan
                                Pavithra Rajesh
                                1925 Century Park East, Suite 2100
                                Los Angeles, CA 90067
                                Telephone: (310) 201-9150
                                Facsimile: (310) 201-9160
                                Email: info@glancylaw.com

                                LAW OFFICES OF HOWARD G. SMITH
                                Howard G. Smith
                                3070 Bristol Pike, Suite 112
                                Bensalem, PA 19020
                                Telephone: (215) 638-4847
                                Facsimile: (215) 638-4867

                                Counsel for Olga Svyatchenko




                           SO ORDERED:

DATED:


                           HONORABLE ANDREW L. CARTER, JR.
                           UNITED STATES DISTRICT COURT JUDGE




                                   8
        Case 1:19-cv-08913-ALC Document 36 Filed 12/09/19 Page 9 of 9



CERTIFICATE OF SERVICE

      I hereby certify that on December 9, 2019, a true and correct copy of the foregoing
document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                  /s/Phillip Kim




                                            9
